DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 1-7) in the reply filed on 11/15/2021 is acknowledged.  Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 16-18 are objected to because of the following informalities:  
The preamble of claim 16 is unclear.  While it recites a clip element, the body of the claim contains positive limitation towards an entire electrical connection arrangement.  
The preamble of claim 17 is unclear.  While it recites a busbar, the body of the claim contains positive limitation towards an entire electrical connection arrangement.  
The preamble of claim 18 is unclear.  While it recites a conductor arrangement, the body of the claim contains positive limitation towards an entire electrical connection arrangement.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 4 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 7,374,423).  
Regarding claim 1, Hsu an electrical connection arrangement, comprising: a busbar (2) having a first contact area; a conductor arrangement (1) having a second contact area abutting the first contact area and electrically connecting the conductor arrangement to the busbar, the conductor arrangement including at least one current-conductor plate (1); and a clip element (3) having a first spring limb (33) bearing on a bottom side of the busbar, a second spring limb (31) resting on a top side of the conductor arrangement, and a connecting section (not labeled, between 31 and 32) connecting the first spring limb and the second spring limb, the first spring limb and the second spring limb press the busbar and the conductor arrangement against one another at the first contact area and the second contact area to create a mechanical connection between the busbar and the conductor arrangement (Fig. 2).  
Regarding claim 2, Hsu discloses the second contact area having at least one surface structure (11) interacting with a complementary surface structure (21) on the first contact area in an assembled state of the electrical connection arrangement to interlock the conductor arrangement and the busbar.  

Regarding claim 4, Hsu discloses the complementary surface structure on the first contact area being a corresponding recess (21).  
Regarding claim 14, Hsu discloses the busbar being a busbar of a battery assembly having a plurality of batteries (intended use).  
Regarding claim 15, Hsu discloses the at least one current-conducting plate being a current-tapping plate for a battery of the battery assembly (intended use).  

Regarding claim 16, Hsu discloses a clip element (3), comprising: a first spring limb (32) bearing on a bottom side of a busbar (2); a second spring limb (31) resting on a top side of a conductor arrangement (1); and a connecting section (not labeled, between 31 and 32) connecting the first spring limb and the second spring limb, the first spring limb and the second spring limb press the busbar and the conductor arrangement against one another at a first contact area of the busbar and a second contact area of the conductor arrangement to create a mechanical connection between the busbar and the conductor arrangement (Fig. 2).  
Regarding claim 17, Hsu discloses a busbar (2) for a connection arrangement, comprising: a first contact area abutting a second contact area of a conductor arrangement (1) and electrically connected to the conductor arrangement, a clip element (3) having a first spring limb (32) bearing on a bottom side of the busbar, a second spring limb (31) resting on a top side of the conductor arrangement, and a connecting section (between 31 and 32) connecting the first spring limb and the second 
Regarding claim 18, Hsu discloses a conductor arrangement (1) for a connection arrangement, comprising: at least one current-conducting plate (1) having a first contact area abutting a second contact area of a busbar (2), the at least one current-conducting plate electrically connected to the busbar, a11.15.21/8837525_1-4-U.S. Serial No.: 17/031,036 Reply to Restriction Requirement of September 15, 2021clip element (3) having a first spring limb (32) bearing on a bottom side of the busbar, a second spring limb (31) resting on a top side of the at least one current-conducting plate, and a connecting section (between 31 and 32) connecting the first spring limb and the second spring limb presses the busbar and the at least one current-conducting plate against one another at the first contact area and the second contact area to create a mechanical connection between the busbar and the at least one current-conducting plate (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Suetani et al. (WO 2012/118047).


Regarding claim 6, Hsu, as modified by Suetani, discloses that the second spring limb exerts a defined pressure onto a top side of the second current-conductor plate, pressing the second current-conducting plate toward the first current-conducting plate and the second contact area against the first contact area.  
Regarding claim 7, Hsu, as modified by Suetani, discloses that the first current-conducting plate has a cup-like surface structure that forms a recess on a top side of the first current-conducting plate.  
Regarding claim 8, Hsu, as modified by Suetani, discloses that the recess of the first current-conducting plate forms an interlocking receptacle for a stud-like or a cup-like surface structure of the second current-conducting plate arranged directly above the first current-conducting plate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833